Citation Nr: 1200651	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease.

2.  Entitlement to service connection for dental implants and surgery of the jaw for the purposes of VA compensation.

3.  Entitlement to service connection for a bilateral eye disorder. 

4.  Entitlement to service connection for hepatitis B and any residuals thereto.

5.  Entitlement to service connection for a cardiac disorder.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to December 1998. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

In her March 2009 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in November 2010 the Veteran withdrew that request for a hearing through her representative.  Accordingly, the Veteran's request has been withdrawn.  38 C.F.R. § 20.704(e) (2011).  

With respect to the Veteran's dental compensation claim the Board notes that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Although it appears that the RO has already referred the Veteran's dental treatment claim to the VA Medical Center (VAMC) of jurisdiction for initial considerations, it is unclear from the record whether any action was taken by the VAMC to address that claim.  Accordingly, the issue of whether the Veteran is eligible for VA dental treatment is referred to the RO to clarify whether adjudication of that claim has already taken place, and if not, to ensure that such is accomplished.  

The issues of entitlement to service connection for hepatitis B and any residuals thereto and entitlement to service connection for a cardiac disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's gastroesophageal reflux disease began in or is related to her military service.  

2.  The Veteran's dental implants and surgery of the jaw are not a disability for VA disability compensation purposes.  

3.  The preponderance of the evidence is against a finding that the Veteran has a bilateral eye disorder that began in service or is the result of a disease or injury which occurred during active service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in her favor, the Veteran has gastroesophageal reflux disease which is related to her active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for entitlement to service connection for a dental disorder, claimed as dental implants and surgery of the jaw, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.381, 4.150 (2011). 

3.  The criteria for entitlement to service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated December 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of her appeal.  

With regard to the issues of entitlement to service connection for dental implants and a bilateral eye disorder the Board notes that the Veteran has not been afforded VA examinations in support of those claims.  In the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board has considered whether VA examinations with regard those issues are necessary for proper adjudication, but has determined that the Veteran has not met the threshold for an examination.  With regard to the Veteran's claim of entitlement to service connection for dental implants, the Board notes that while the Veteran underwent dental surgery in service there is no evidence of any dental trauma or disease in service and the Veteran has never asserted that she sustained any such trauma or disease.  With regard to the Veteran's claim of entitlement to service connection for a bilateral eye disorder, the Board notes that the Veteran has not presented any evidence whatsoever of either etiology or continuity of symptomatology suggesting a correction between her service and her eye disorder.  Accordingly, the Board will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for gastroesophageal reflux disease, asserting that it began during service.  In addition, the Veteran has claimed entitlement to service connection for previous dental surgery and a bilateral eye disorder.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

Gastroesophageal Reflux Disease

With regard to the Veteran's claim of entitlement to service connection for gastroesophageal reflux disease, the Board notes that the Veteran's service treatment records indicate that she reported gastroesophageal discomfort on several occasions and was diagnosed with gastritis.  In addition, post-service treatment records show that the Veteran has been diagnosed with gastroesophageal reflux disease.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has gastroesophageal reflux disease that is related to her military service.  For the Veteran to be successful in her claim, she needs to show only that it is at least as likely as not that her current disability is related to service.  See 38 U.S.C.A. § 5107(b).  Although gastritis and gastroesophageal reflux disease are distinct disorders, they are sufficiently related for the Board to find that the standard elucidated above has been met in this case.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  


Dental Implants

With regard to the Veteran's claim of entitlement to service connection for dental implants and jaw surgery, the Board notes that dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  In addition, under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for lost teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.

Otherwise, as noted above and not within the scope of this decision, a veteran may be entitled to service connection for dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381, 17.161.  

In this case, the record does not reflect that the Veteran engaged in combat or was interned as a prisoner of war, and she does not contend otherwise.  Moreover, there is no evidence, and the Veteran does not allege, that an in-service trauma caused a dental disability.  In fact, the Veteran's claim appears to be based only on her receipt of oral implants in 1991 while in service.  

Service treatment records indicate that the Veteran has numerous teeth missing at the time of her enlistment in November 1978.  The Veteran's service treatment records also indicate that she had significant dental work done in April 1991.  The report of that procedure notes that the Veteran lost most of her teeth as a teenager while living in the Philippines.  The Veteran reported an inability to wear her lower denture.  Tooth extracting and alveoloplasty was performed, as was removal of the palatal torus, placement of a Branemark implant, BSRO setback and rigid fixation.  Records from September 1998 indicate that the Veteran did not report any complaints or problems associated with her dental work.  Post-service treatment records do not show any subsequent dental treatment.  

After a thorough review of the entirety of the evidence of record, the Board finds that there is no basis for establishing service connection for the type of dental disorder claimed in this case for compensation purposes.  There is no evidence that the Veteran's extracted teeth were due to loss of substance of body of the maxilla or mandible or due to in-service trauma.  Nor is there any suggestion that the Veteran had or has any other condition listed among the compensable dental and oral conditions in the Rating Schedule.  See 38 C.F.R. § 4.150.  Accordingly, entitlement to service connection for compensation purposes must be denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Bilateral Ocular Disorder

With regard to the Veteran's claim of entitlement to service connection for a bilateral eye disorder, the Board first notes that some disabilities, such as congenital or developmental defects and refractive error of the eye, are not deemed disease or injuries for VA purposes.  38 C.F.R. § 3.303(c).  

However, under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA General Counsel indicated that, for service connection purposes there is a distinction under the law between a congenital or development "disease" and a congenital "defect."  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, may not be service connected.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such a defect in service.  VAOPGCPREC 82-90.  Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id; Parker v. Derwinksi, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).

The Veteran's September 1978 service entrance examination indicates that she reported wearing glasses or contact lenses.  At that time her distance vision was noted as 20/400 for both eyes, correctable to 20/20.  The Veteran's September 1998 retirement physical indicates that she has been myopic since 1966 and that there has been no progression of her myopia.  A routine eye examination from that month reveals no visual complaints.

Post-service treatment records are negative for any complaints associated with the Veteran's eyes until August 2005, at which time the Veteran reported having had floaters in her vision for approximately the past year.  Subsequent records show that the Veteran reported progressive visual disturbances.  She has since been diagnosed with vitritis and underwent a vitrectomy in March 2007.  In June 2007 the Veteran was found to have retinal granulomas and in September 2007 she was diagnosed with sarcoid iritis, panuvitis and papillederma with a retinal disorder.  Intraocular lymphoma has since been diagnosed.

After a thorough review of the evidence the Board finds that entitlement to service connection for a bilateral eye disorder is not warranted.  In this case, myopia has been shown in service.  However, myopia is considered a refractive error and VA regulations provide that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury, which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  Here, there is no evidence of a superimposed disease or injury occurring in service and, therefore, service connection for myopia cannot be granted.

To the extent that the Veteran's claim of entitlement to service connection for a bilateral eye disorder includes her post-service diagnoses of sarcoid iritis, vitritis, intraocular lymphoma and other eye conditions, the Board notes that entitlement to service connection for those conditions is also not warranted.  There is no indication that the Veteran had any symptoms of or was treated for any such condition during service or for many years thereafter and no evidence at all relating any non-refractive eye disorder to service in any way whatsoever.

A claimant is responsible for supporting a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit medical evidence demonstrating both the presence of any disorder and of a nexus or relationship between that condition and service.  The Veteran has presented no evidence whatsoever of any link between her non-refractive error eye disorders and any incident of service.  The Board does note that a veteran is competent to provide evidence about symptoms she has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not made any statements in support of her claim that link her current eye disorders to service.  

The Board has, as noted above, considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim on this issue.  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In the instant case, examination pertaining to the Veteran's eye disorders is not necessary because it is not established that the Veteran incurred any disease or injury in service that might be related to her current disability.

In the absence of any evidence whatsoever relating the Veteran's current eye disorders to events in service or evidence showing that she has had those disorders dating back to her period of service, the claim for service connection must be denied.  

In conclusion, the evidence of record fails to demonstrate that the Veteran's refractive defect was subjected to a superimposed disease or injury or that any other eye disorder, including  sarcoid iritis, vitritis and intraocular lymphoma, began during active service or is causally related to any incident of active service.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for gastroesophageal reflux disease is granted. 

Entitlement to service connection for dental implants and surgery of the jaw for the purposes of VA compensation is denied.

Entitlement to service connection for a bilateral eye disorder is denied. 


REMAND

The Veteran has also claimed entitlement to service connection for hepatitis B and any residuals thereto, as well as a cardiac disorder.  The Board finds that additional development is necessary with respect to these issues.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Veteran's service treatment records indicate that she was diagnosed with hepatitis B in service after exposure to blood during her work as a laboratory technician.  Service treatment records also show that the Veteran experienced heart palpations and other cardiac complaints in service.  The extent to which the Veteran may have residuals of hepatitis B is currently unclear.   In addition, while an in-service electrocardiogram showed normal results, the extent to which the Veteran may have a cardiac condition which began in or is related to service is also unclear.  In this regard, the Board notes that to date, the Veteran has not been afforded VA examinations in connection with those issue, and that the evidence of record is insufficient for the Board to render a decision.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Her assertions and the accompanying service and post-service treatment records are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on her part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take any appropriate action to obtain pertinent treatment records from any providers who may have evaluated the disabilities at issue in this remand.  If the Veteran indicates that she has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for appropriate VA examination in support of her claim of entitlement to service connection for hepatitis B or any residuals thereof.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  Following a thorough evaluation examiner is asked to determine whether or not the Veteran currently has hepatitis B or any residuals related to hepatitis B.  The examiner should enumerate all residuals related to the Veteran's in-service diagnosis of hepatitis B.  A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board. 

3.  The RO/AMC should also schedule the Veteran for an appropriate VA examination in support of her claim of entitlement to service connection for a cardiac disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  Following a thorough evaluation the examiner is asked to determine whether or not the Veteran currently has any cardiac disorder.  If so, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such disorder began in service or is proximately due to or the result of service or any event or injury in service.  A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  

4.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence submitted.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


